Exhibit EMPLOYMENT AGREEMENT This EMPLOYMENT AGREEMENT is made as of September 1, 2009 by and between DirectView Holdings, Inc., a Delaware corporation(the “Company”), and Roger Ralston (“Executive”). WITNESSETH: WHEREAS, Executive wishes to be employed by the Company with the duties and responsibilities as hereinafter described, and the Company desires to assure itself of the availability of Executive’s services in such capacity. NOW, THEREFORE, in consideration of the foregoing and for other good and valuable consideration, the receipt and adequacy of which is hereby acknowledged, the Company and Executive hereby agree as follows: 1.EMPLOYMENT. The Company hereby agrees to employ Executive, and Executive hereby agrees to serve the Company, upon the terms and conditions hereinafter set forth. 2.TERM. The employment of Executive by the Company pursuant to this Agreement shall be for a sixty three (63) month period commencing on September 1, 2009 (the “Employment Term”). 3.DUTIES. Executive shall, subject to overall direction consistent with the legal authority of the Board of Directors of the Company (the “Board”), serve as, and have all power and authority inherent in the offices ofCEO and President of the Company and as well as a member of the Board and shall be responsible for those areas in the conduct of the business reasonably assigned to him by the Board. Executive shall devote substantially all his business time and efforts to the business of the Company; provided, however, that it is understood and agreed that, while Executive may devote time to other business matters in which he may have an interest, in the event of a conflict, Executive’s first and primary responsibility shall be to the performance of his duties for the Company. 4.COMPENSATION AND OTHER PROVISIONS. Executive shall be entitled to the compensation and benefits hereinafter described in subparagraphs (A) through (D) (such compensation and benefits being hereinafter referred to as “Compensation Benefits”). A.BASE SALARY. The Company shall pay to Executive a base salary (the “Base Salary”) as follows: i.$150,000 per annum (pro rated) for the period commencing on September 1, 2009 and ending on December 31, 2009; ii.$200,000 per annum for the period commencing on January 1, 2010 and ending on December 31, 2010; iii.$250,000 per annum for the period commencing on January 1, 2011 and ending on December 31, 2011; iv.$300,000 per annum for the period commencing on January 1, 2012 and ending on December 31, 2012; v.$350,000 per annum for the period commencing on January 1, 2013 and ending on December 31, 2013; and vi.$400,000 per annum for the period commencing on January 1, 2014 and ending on December 31, 2014. Page 1 B.COMPENSATION ADJUSTMENT. The Base Salary and Executive’s other compensation will be reviewed by the Board of Directors of the Company (the “Board”) at least annually and may be increased (but not decreased) from time to time as the Board may determine. C.PARTICIPATION IN BENEFIT PLANS. During the Employment Term, Executive shall be eligible to participate in all Executive benefit plans and arrangements now in effect or which may hereafter be established, including, without limitation, all life, group insurance and medical care plans and all disability, retirement and other Executive benefit plans of the Company. Should the Executive not want to participate in the Company’s health plan, with Board approval, the company will reimburse the Executive for the expense incurred in participating in another plan. D.OTHER PROVISIONS.
